          Case 1:19-cr-00086-SPW Document 34 Filed 10/06/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                                    CR 19-86-BLG-SPW
                        Plaintiff,

 vs.                                                 ORDER


 MARK LUCIANO,

                       Defendant.


        Upon the Court's Own Motion,

        IT IS HEREBY ORDERED that sentencing currently scheduled for

Thursday, October 22, 2020 at 2:30 p.m., is VACATED and reset to commence on

Thursday, October 22,2020 at 1:30 p.m., changing the time of the hearing

onlv.


        The Clerk shall forthwith notify the parties ofthe making of this Order.


        DATED this             of October, 2020.


                                                   fSAN P. WAITERS
                                              U.S. DISTRICT JUDGE
